DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2021 and 09/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20180098063 A1).
Regarding Claim 1, Chen et al. teaches a method of processing video data (Paragraph 7), comprising: 
deriving, for a conversion between a current block of a video and a bitstream of the video, a first set of affine parameters associated with affine model for the current block (Paragraph 7); 
comparing the first set of affine parameters to one or more of sets of affine parameters stored in a buffer for storing affine parameters so as to determine whether the first set of affine parameters is same or similar to at least one set of affine parameters (Paragraph 101); and 
deciding whether or how to update the buffer for storing affine parameters based on the determination (Paragraph 101).
Regarding Claim 2, Chen et al. teaches the method of claim 1, Chen et al. further teaches wherein the affine model for the current block includes at least one of a 4-parameter affine model and a 6-parameter affine model (Paragraphs 101-106; Paragraph 117-130).
Regarding Claim 3, Chen et al. teaches the method of claim 1, Chen et al. further teaches wherein for one prediction direction, in response to one or more parameters of the first set of affine parameters is same as the corresponding one or more parameters of the at least one set of affine parameters stored in the buffer, determining the first set of affine parameters is same or similar to at least one set of affine parameters (Paragraph 101).
Regarding Claim 4, Chen et al. teaches the method of claim 1, Chen et al. further teaches wherein for one prediction direction, in response to an absolute difference between each of at least one parameter of the first set of affine parameters and a corresponding parameter of the at least one set of affine parameters stored in the buffer being less than a threshold corresponding to the each parameter, it is determined that the first set of affine parameters is same or similar to at least one set of affine parameters (Paragraph 87; Paragraph 100-101; Paragraph 111-114).
Regarding Claim 5, Chen et al. teaches the method of claim 4, Chen et al. further teaches wherein the first set of affine parameters comprises variable a, b, c or d, or variable a, b, c, d, e, f, 

    PNG
    media_image1.png
    68
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    63
    326
    media_image2.png
    Greyscale



or (e, f) = (mvx, mvy), where (mvx, mvy) is any MV used for coding the first block, where (mvh0, mvv0) is motion vector of a top-left corner control point, (mvh1, mvv1) is motion vector of a top-right corner control point and (mvh2, mvv2) is motion vector of a bottom-left corner control point, w and h are width and height of the current block (Paragraphs 101-119).
Regarding Claim 6, Chen et al. teaches the method of claim 5, Chen et al. further teaches wherein the number of at least one parameter is one, and the at least one parameter comprises the variable a, b, c or d, or the number of at least one parameter is two and the at least one parameter comprises variables a and b or comprises variables c and d, or the number of at least one parameter is three and the at least one parameter comprises variables a, b and c, or the number of at least one parameter is four and the at least one parameter comprises variables a, b c and d (Paragraphs 101-119).
Regarding Claim 7, Chen et al. teaches the method of claim 4, Chen et al. further teaches wherein the threshold is predefined number, or the threshold depends on coding information of the current block, wherein the coding information includes width and/or height of the current block, or the thresholds corresponding to different parameters are different for different standard profiles or levels or tiers, or threshold is signaled in in at least one of Sequence Parameter Set (SPS), Video Parameter Set (VPS), Picture Parameter Set (PPS), slice header, tile group header, tile, coding tree unit (CTU), CTU line (Paragraphs 101-119).
Regarding Claim 8, Chen et al. teaches the method of claim 2, Chen et al. further teaches wherein in response to the first set of affine parameters and another set of affine parameters to be compared being associated with different inter prediction direction, it is determined that the two sets of affine parameters are not same or similar, wherein the inter prediction direction includes list 0, list 1 or Bi-direction (Paragraph 101).
Regarding Claim 9, Chen et al. teaches the method of claim 1, Chen et al. further teaches wherein when inter prediction direction list 0 is one prediction direction in use, in response to the first set of affine parameters and another set of affine parameters to be compared being associated with different reference indices for list 0, it is determined that the two sets of affine parameters are not same or similar, or when inter prediction direction list 1 is one prediction direction in use, in response to the first set of affine parameters and another set of affine parameters to be compared being associated with different reference indices for list 1, it is determined that the two sets of affine parameters are not same or similar, or in response to the first set of affine parameters and another set of affine parameters to be compared having different number of affine parameters or using different affine models, it is determined the two sets of affine parameters are not same, or when the first set of affine parameters and another set of affine parameters to be compared being both associated with inter prediction direction bi-prediction, in response to parameters for list 0 and parameters for list 1 of the two sets of affine parameters being both same or similar, it is determined that the two sets of affine parameters are same or similar (Paragraphs 101-119).
Regarding Claim 10, Chen et al. teaches the method of claim 1, Chen et al. further teaches wherein the first set of affine parameters is compared to each set of affine parameters stored in the buffer for storing affine parameters, or the first set of affine parameters is compared to a subset of sets of affine parameters stored in the buffer for storing affine parameters (Paragraphs 101-119).
Regarding Claim 11, Chen et al. teaches the method of claim 10, Chen et al. further teaches wherein the first set of affine parameters is compared to the first W or last W sets of affine parameters stored in the buffer for storing affine parameters, W is an integer, or the first set of affine parameters is compared to one set in each W sets of affine parameters stored in the buffer for storing affine parameters, W is an integer (Paragraphs 101-119).
Regarding Claim 12, Chen et al. teaches the method of claim 1, Chen et al. further teaches further comprising: in response to the determination indicating that the first set of affine parameters is same or similar to at least one set of affine parameters stored in the buffer, the first set of affine parameters is not stored in the buffer (Paragraphs 101-119).
Regarding Claim 13, Chen et al. teaches the method of claim 1, Chen et al. further teaches further comprising: in response to the determination indicating that the first set of affine parameter is same or similar to one set of affine parameters stored in the buffer: removing the one set of affine parameters from the buffer, and storing the first set of affine parameters in the buffer at a position corresponding to the removed one set of affine parameters, or removing the one set of affine parameters from the buffer, moving forward all sets of affine parameters after the removed one set of affine parameters in the buffer in an ascending order, and storing the first set of affine parameters in the buffer at a position corresponding the last one set of affine parameters, or removing the one set of affine parameters from the buffer, moving backward all sets of affine parameters before the removed one set of affine parameters in the buffer in a descending order, and storing the first set of affine parameters in the buffer at a position corresponding the first one set of affine parameters (Paragraphs 101).
Regarding Claim 14, Chen et al. teaches the method of claim 1, Chen et al. further teaches further comprising: in response to the determination indicating that the first set of affine parameters is not same or similar to at least one set of affine parameters stored in the buffer, storing the first set of affine parameters in the buffer (Paragraphs 100-101).
Regarding Claim 15, Chen et al. teaches the method claim 1, Chen et al. further teaches further comprising: performing the conversion based on the first set of affine parameters (Paragraph 7).
Regarding Claim 16, Chen et al. teaches the method of claim 1, Chen et al. further teaches wherein the conversion includes encoding the current block into the bitstream (Paragraph 7).
Regarding Claim 17, Chen et al. teaches the method of claim 1, Chen et al. further teaches wherein the conversion includes decoding the current block from the bitstream (Paragraph 6).
Apparatus claims 18 and 19 are drawn to the apparatus corresponding to method claims 1 and 2 above, and are rejected for the same reasons as discussed above. Chen et al. further teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to perform the method (Paragraph 13).
Claim 20 has limitations similar to those rejected in claim 18 above, and is rejected for the same reasons as discussed above. Chen et al. further teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (Paragraph 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483